May 16, 1978


78-26     MEMORANDUM OPINION FOR THE
          DIRECTOR, GENERAL GOVERNMENT
          DIVISION, PRESIDENT’S REORGANIZATION
          PROJECT

          Reorganization Act— Reorganization Plan
          Dealing With More Than One Logically
          Consistent Subject Matter (5 U.S.C. § 905(a)(7))


   This responds to your request for our opinion concerning the interpretation to
be given the phrase “ dealing with more than one logically consistent subject
m atter” found in § 905(a)(7) of title 5. This limitation on the content of
reorganization plans was first introduced in 1971, see 85 Stat. 576, in order to
prevent the submission o f plans which contain “ a variety of miscellaneous
actions, completely unrelated to one other. . . . ” S. Rept. No. 485, 92d Cong.,
1st sess. at 5 (1971); H. Rept. No. 146, 92d C ong., 1st sess. at 3 (1971). The
legislative history o f the 1977 version of the Reorganization Act sheds
additional light on the question:
     Logically consistent subject matter could include: a broad purpose of
     government such as Economic Development or Natural Resources; a
     series o f similar programs in different agencies, such as Income
     Maintenance; all functions of a single agency; or crosscutting but
     identical functions, such as Adm inistration, Budget, legal counsel, et
     cetera. [H. Rept. No. 105, 95th C ong., 1st sess. at 20 (1977)].
While this broad language may itself be indefinite, it provides at least some
guidance concerning the phrase’s intended meaning.

                                                 L eon U lm an
                                      Deputy Assistant Attorney General
                                                    Office o f Legal Counsel




                                      106